                                                                                                                 Page 1 of 2
                Case 3:20-cv-08222-GMS Document 8 Filed 08/27/20 Page 1 of 2


                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF ARIZONA


                                        Civil Cover Sheet
 This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in
 September 1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet.
 The information contained herein neither replaces nor supplements the filing and service of pleadings or other papers as
 required by law. This form is authorized for use only in the District of Arizona.

         The completed cover sheet must be printed directly to PDF and filed as an
                   attachment to the Complaint or Notice of Removal.

  Plaintiff Darlene Yazzie ; Caroline                           Defendant Katie Hobbs , Secretary of State
  (s):      Begay ; Leslie Begay; Irene                         (s):      for the State of Arizona
            Roy; Donna Williams ;
                                                               County of Residence: Maricopa
            Alfred McRoye
 County of Residence: Apache
 County Where Claim For Relief Arose: Maricopa
                                                               Defendant's Atty(s):

 Plaintiff's Atty(s):
 Michael James Novotny , Senior Attorney Big
 Fire Law & Policy Group
 1404 Fort Crook Road
 Bellevue , Nebraska 68005
 531-466-8725

 II. Basis of Jurisdiction:           2. U.S. Government Defendant

 III. Citizenship of Principal
 Parties (Diversity Cases Only)
                        Plaintiff:- 1 Citizen of This State
                     Defendant:- 1 Citizen of This State

 IV. Origin :                         1. Original Proceeding

 V. Nature of Suit:                   441 Voting

 VI.Cause of Action:                  Voting Rights Act of 1965, 52 U.S.C. 10301 Disallowing Ballots
                                      mailed prior to election day prejudices Native Americans due to
                                      mail delays from their locations.
 VII. Requested in Complaint
                 Class Action: No
              Dollar Demand:




http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                        8/27/2020
                                                                                                           Page 2 of 2
                    Case 3:20-cv-08222-GMS Document 8 Filed 08/27/20 Page 2 of 2


                       Jury Demand: No

 VIII. This case IS RELATED to Case Number CV-20-08222-PCT-GMS assigned to Judge G.
 Murray Snow.

 Signature: /s/ Michael J. Novotny

        Date: 8/27/2020

 If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in
 your browser and change it. Once correct, save this form as a PDF and include it as an attachment to your case
 opening documents.

 Revised: 01/2014




http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                  8/27/2020
